Exhibit 10.1


EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of this 26th day of
April, 2010, by and between Hans Birkholz (the “Executive”) and Ambassadors
International, Inc., a Delaware corporation (the “Company”).
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to employ the Executive, and the Executive desires
to accept such employment, under the terms and conditions of this Agreement.
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, and for other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
 
1.           Employment.  The Company hereby employs the Executive commencing
May 10, 2010 (the “Start Date”), and the Executive hereby accepts such
employment, under the terms and conditions set forth herein.
 
2.           At-Will Employment.  The Executive’s employment is
at-will.  Therefore, either the Executive or the Company may terminate the
Executive’s employment at any time and for any reason, with or without cause
(including as defined herein) and with or without notice.
 
3.           Position and Duties.  The Executive shall be employed by the
Company as its President and, effective as of May 17, 2010, the Executive shall
also be the Chief Executive Officer of the Company and the Company’s Windstar
Cruises business (“CEO”).  The Executive shall carry out those duties and
responsibilities customarily incumbent upon the President and CEO, as stated in
the Company’s Bylaws, as the same may be modified from time to time, or as
otherwise assigned to the Executive by the Board of Directors of the Company
(the “Board”), provided that any such additional duties shall be commensurate
with the Executive’s position as CEO and President of the Company.   The
Executive shall devote substantially all of his business time, attention, skills
and efforts to the faithful performance of his duties hereunder.  The Executive
shall fulfill his duties and responsibilities with that degree of skill and
diligence appropriate for a senior executive of a public company and in a manner
consistent with applicable laws, rules and regulations.  During his employment,
the Executive shall not engage in any other business activities or hold any
office or position, regardless of whether any such activity, office or position
is pursued for profit or other pecuniary advantage, without the prior consent of
the Company; provided, however, the foregoing shall not prevent the Executive
from: (a) owning, solely as a passive investment, five percent (5%) or less of
the securities of any publicly traded corporation (or, with the prior consent of
the Board, five percent (5%) or less of the securities of any private company,
provided that any such private company is not a competitor of the Company or a
significant vendor of, and does not otherwise do business with, the Company);
(b) managing his personal investments; or (c) providing services to charitable
and/or civic organizations, in each case, so long as such activity does not
breach of any provision of Section 8 hereof or interfere with the Executive's
performance of services to the Company.
 
4.           Place of Performance.  The services to be provided by the Executive
hereunder shall be performed at the Company’s headquarters in Seattle,
Washington; provided, however, that it is understood that regular domestic and
international travel is necessary to fulfill the Executive’s duties hereunder.
 
5.           Compensation and Related Matters.  As full compensation for the
Executive’s performance of his duties and responsibilities hereunder, the
Company shall pay the Executive the compensation and provide the benefits set
forth below:
 
a.           Base Salary.  The Company shall pay the Executive an annual salary
(the “Base Salary”) of Three Hundred Fifty Thousand Dollars ($350,000), less
applicable withholding and other deductions, payable in accordance with the
Company’s payroll practices as in effect from time to time.  So long as this
Agreement continues in effect, the Executive’s Base Salary will be subject to
annual review by the Board and may be increased, but not decreased, as deemed
appropriate by the Board in its sole discretion.
 
b.           Annual Performance Bonus.  Subject to the terms set forth herein,
during each full calendar year of the Executive’s employment, the Executive
shall be eligible to receive an annual performance bonus in an amount equal to
up to fifty percent (50%) of the Base Salary, less applicable withholding and
other deductions (the “Bonus”).  Fifty Percent (50%) of the Bonus shall be based
upon achievement of specific objectives established at the beginning of the
relevant year by the Compensation Committee of the Board (the “Compensation
Committee”) and the Executive, the attainment of which shall be determined in
the reasonable discretion of the Compensation Committee.  Any additional Bonus
amount shall be determined by the Board in its sole discretion, based upon the
performance of the Executive and the Company for the relevant calendar year.  In
order to be eligible to receive the Bonus for any calendar year during the
Executive’s employment, the Executive must be in “active working status” through
the end of the calendar year to which the bonus relates.  For purposes of this
Agreement, “active working status” means that the Executive has not resigned (or
given notice of his intention to resign) and has not been terminated for any
reason (or been given notice of termination).  The Executive shall be eligible
to receive a pro-rated bonus only for the period from the Start Date to December
31, 2010 but not for any partial year of employment thereafter.
 
c.           Special 2010 Bonus.  In addition to the Bonus, the Executive will
be entitled to receive a special 2010 bonus (the “Special 2010 Bonus”) in the
amount of $82,290 (less applicable withholdings and deductions), which shall be
earned and payable in equal monthly installments over a twelve (12) month
period, commencing with the first payroll date in June 2010.
 
d.           Benefits.  The Executive will be eligible to participate in all
employee benefit plans and perquisite programs generally available to senior
management personnel of the Company that may be in effect from time to time for
such employees, subject to the benefits provisions and eligibility rules
thereof.  Consistent with the foregoing, the Company shall have the exclusive
right to modify, amend, add or eliminate any of these benefits and programs.
 
e.           Paid Time Off.  The Executive shall be eligible to receive twenty
(20) days of paid time off per calendar year (in addition to paid legal holidays
observed by the Company), prorated for 2010 from the Start Date through December
31, 2010, in accordance with the Company’s paid time off policies (as may be
revised from time to time).  The Executive may schedule paid time off as he
elects, subject to the Company’s business needs.  The Executive shall notify the
Chairman of the Board and the Company’s Chief Financial Officer of any paid time
off to be taken by the Executive as early as possible in advance of such paid
time off.
 
f.           Relocation Costs.  In connection with the Executive’s relocation
from Charlotte, North Carolina to Seattle, Washington to accept employment with
the Company, the Executive shall be entitled to reimbursement of the actual and
reasonable out-of-pocket costs  incurred during 2010 or 2011 of moving the
Executive’s household goods, including the costs of shipment, packing and
unpacking service, insurance, transportation of the Executive’s automobiles and
related expenses, up to a maximum reimbursement of $20,000.  In addition, the
Executive shall receive reimbursement for (i) the actual and reasonable
out-of-pocket costs of up to three (3) months’ rent for temporary housing
accommodations in the Seattle, Washington metropolitan area for the Executive
and his immediate family and (ii) reimbursement for the actual out-of-pocket
cost of coach class airfare for the Executive and members of his immediate
family for travel between Charlotte, North Carolina and Seattle, Washington
through September 30, 2010, up to a total of 27 one-way tickets for the
Executive and/or his family members, provided that all such air travel shall be
booked through the Company’s air travel department (or if the Executive elects
to drive, he will receive mileage reimbursement at the IRS-approved mileage rate
for 2010).  The Executive shall not be reimbursed for any other relocation
costs, except as expressly set forth in this paragraph.  The Executive shall not
treat any amounts paid by him and reimbursed by the Company pursuant to this
paragraph 5.f. as deductible moving expenses on any tax return filed by the
Executive and, to the extent permitted by applicable law, the Company shall
report amounts reimbursed to the Executive on account of qualified moving
expenses as a moving expense reimbursement excludable from the Executive’s
taxable income in Box 12 (using Code “P”) on the Executive’s Form W-2 (or any
equivalent box or code of any successor form).
 
g.           Stock Options.  The Executive shall be eligible to be granted stock
options and/or other equity awards pursuant to, and subject to the terms and
conditions of, the Company’s equity incentive plans for officers and directors,
as such plans may be in effect from time to time.  On the Start Date, the
Executive shall be granted stock options (the “Options”) pursuant to the
Ambassadors International, Inc. Amended and Restated 2005 Incentive Award Plan
(as amended, the “2005 Equity Plan”), to purchase a number of shares of the
Company’s common stock equal to 2.5% of the then outstanding common stock of the
Company (approximately 662,900 shares); provided, however, such grant of the
Options shall be subject to approval by the Company’s stockholders of amendments
to the 2005 Equity Plan to increase the authorized shares available for awards
thereunder and to increase the limitation on awards that can be made to each
eligible recipient in a single calendar year (which approval shall be requested
at the 2010 annual meeting of stockholders).  The Options to be granted to the
Executive pursuant to the preceding sentence shall have an exercise price per
share equal to the per share closing price of the Company’s common stock on the
Nasdaq Stock Market on the Executive’s Start Date.  The Options shall vest
cumulatively at the rate of 25% on each of the first four anniversaries of the
Start Date, provided that the Executive is still employed by the Company on the
applicable vesting date, and will expire ten years from the grant date.  The
Options shall be “incentive stock options” within the meaning of Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”), to the extent that
the Options satisfy the requirements of Section 422 without any revision in the
terms of the Options as set forth above.  Any unvested options will become fully
vested upon a Change in Control (as defined below) or as otherwise determined by
the Board.  The Board will make an appropriate adjustment to the number of
option shares and/or the option exercise price to adjust for the dilutive effect
of any common stock issuance in connection with any exchange of the Company’s
outstanding 3.75% Convertible Senior Notes due 2027 (the “Convertible Notes”)
for shares of the Company’s common stock (or for shares of the Company’s common
stock and its 10% Senior Secured Notes due 2012 (the “New Notes”)), including if
there is any issuance of additional common stock to holders of New Notes
pursuant to the “most favored nation” provision of the New Notes.  To receive
the Options, the Executive must enter into, and agree to be bound by, the
Company’s customary stock option agreement confirming the terms and conditions
of the award.
 
For purposes of this Agreement and the stock option agreement to be entered into
between the Company and the Executive, “Change in Control” means (i) any person,
entity or “group” (within the meaning of the rules of the Securities and
Exchange Commission under the Securities Exchange Act of 1934), other than
Whippoorwill Associates, Inc., its affiliates and any accounts or funds managed
by Whippoorwill or its affiliates (collectively, “Whippoorwill”) (or any such
“group” including Whippoorwill), (x) acquires beneficial ownership or control of
50% or more (on a fully diluted basis) of the Company’s common stock, (y)
acquires beneficial ownership or control of a number of shares of common stock
greater than the number of shares collectively held on the date of this
Agreement by Whippoorwill, Polygon Global Opportunities Master Fund and its
affiliates, and/or Highbridge International LLC and its affiliates; or (z)
obtains the power (whether or not exercised) to elect a majority of the members
of the Board; (ii) the Company ceases to beneficially own and control
substantially all of the economic and voting interests in the entities that
operate the Windstar Cruises business; (iii) a majority of the seats (other than
vacant seats) on the Company’s Board cease to be occupied by persons who either
(a) were members of the Board on the date of this Agreement or (b) were
nominated for election by the Board a majority of whom were directors on the
date of this Agreement or whose election or nomination for election was
previously approved by a majority of such directors; or (iv) any other event
that is a “change of control” as defined in the Indenture governing the New
Notes occurs.
 
6.           Reimbursement of Business Expenses.  The Executive shall be
entitled to reimbursement for reasonable business expenses in accordance with
the Company’s expense reimbursement policies then applicable to its senior
executives, against appropriate vouchers or other receipts for authorized
travel, entertainment and other business expenses reasonably incurred by him in
the performance of his duties hereunder.
 
7.           Exclusive Payment Upon Termination.  As more fully described in
paragraph 2, above, the Executive’s employment with the Company is at-will and
may be terminated by the Executive or by the Company with or without cause and
with or without notice.  Nothing herein is intended to create or creates a fixed
term of employment, whether express or implied.
 
a.           If the Executive’s employment is terminated by the Company for
“Cause” (as defined below”), or if the Executive resigns, other than for “Good
Reason” (as defined below), then, in full satisfaction of the Company’s
obligations under this Agreement, the Executive shall be entitled to receive:
(i) the Base Salary provided for herein up to and including the effective date
of termination, prorated on a daily basis; (ii) payment for any accrued, unused
paid time off as of the effective date of termination, subject to the Company’s
then-current policy regarding payment for accrued time off; and (iii) medical
benefit continuation at the Executive’s and/or his dependent’s expense as
provided by law.  The Executive will not receive any additional payments other
than those set forth in this paragraph (whether a bonus, additional salary,
severance, or otherwise).  In the case of a termination for Cause or a
resignation other than for Good Reason, all outstanding stock options (including
any vested but unexercised stock options) shall be forfeited as of the date of
such termination.
 
b.           If the Executive’s employment is terminated by the Company other
than for Cause, or if the Executive resigns for Good Reason, then, in full
satisfaction of the Company’s obligations under this Agreement, the Executive
shall be entitled to receive:  (i) the Base Salary provided for herein up to and
including the effective date of termination, prorated on a daily basis;
(ii) payment for any accrued, unused paid time off as of the effective date of
termination, subject to the Company’s then-current policy regarding payment for
accrued time off; (iii) any unpaid portion of the Special 2010 Bonus, payable in
accordance with the monthly schedule set forth in Section 5(c); (iv) any
performance bonus that was earned by the Executive with respect to the prior
calendar year but was not previously paid; and (v) medical benefit continuation
at the Executive’s and/or his dependent’s expense as provided by law.   In
addition, provided that the Executive executes and delivers to the Company the
Release (as defined below), the Executive shall also be entitled to:
(A) severance in an amount equal to twelve (12) months of the Executive’s Base
Salary, to be paid over a twelve (12) month period in accordance with the
Company’s then current payroll practices and (B) payment by the Company of that
portion of the health insurance premiums paid by the Company for health
insurance coverage for the Executive and his eligible dependents during the
Executive’s employment for up to twelve months following the Executive’s
termination of employment, provided that the Executive elects COBRA medical
benefit continuation coverage and continues to pay that portion of the health
insurance premiums that he paid during his employment with the Company.  In
order to receive the payments and benefits set forth in clauses (A) and (B) of
the preceding sentence, the Executive must: (x) if requested by the Company,
execute and deliver to the Company an effective and irrevocable Separation
Agreement and General Release (to be prepared by the Company and in the form
then used by the Company for employees generally) (the “Release”), which, among
other things, waives and releases the Company, its affiliates and their agents
from any and all claims the Executive may have against them through and
including the date of the Release and contains confidentiality, non-competition
and non-solicitation covenants prohibiting the disclosure of the Company’s
confidential information as well as competition with the Company and
solicitation and/or hiring of the Company’s clients, customers, vendors and
employees for the 12-month period following the termination of the Executive’s
employment; and (y) agree to be available to provide consulting services at no
additional cost to the Company for a reasonable period of time following the
termination of the Executive’s employment.  The Executive will not receive any
additional payments other than those set forth in this paragraph (whether a
bonus of any kind, additional salary, severance, or otherwise).  In addition, if
the Executive’s employment is terminated by the Company other than for Cause, or
if the Executive resigns for Good Reason, then the Executive shall forfeit any
stock options that are not vested as of the effective date of termination;
provided, however, that the Executive may, within three (3) months after the
effective date of termination, exercise any stock options that were vested but
unexercised as of the effective date of termination.  Notwithstanding anything
to the contrary herein:  (1) the Base Salary payable under clause (A) of the
second sentence of this paragraph shall commence being paid on the pay date
which is on or immediately after the 30th day following the Executive’s
termination of employment, provided that the Release shall have become effective
before the 30th day following such termination and provided, further, that the
first such payment shall include an amount that is retroactive to the day
immediately after the date of such termination, and (2) the COBRA continuation
coverage payable under clause (B) of the second sentence of this paragraph shall
be paid on the next premium due date (including the applicable grace period)
following the effective date of termination of employment (provided that the
Release must have become effective before such payment).
 
c.           If the Executive’s employment terminates due to his death or
“Disability” (as defined below), then, in full satisfaction of the Company’s
obligations under this Agreement, the Executive shall be entitled to
receive:  (i) the Base Salary provided for herein up to and including the
effective date of termination, prorated on a daily basis; (ii) payment for any
accrued, unused paid time off as of the effective date of termination, subject
to the Company’s then-current policy regarding payment for accrued time off;
(iii) any unpaid portion of the Special 2010 Bonus, payable in accordance with
the monthly schedule set forth in Section 5(c); (iv) benefits, if any, payable
upon the Executive’s death or disability, respectively, which shall be governed
by the applicable plan or policy of the Company; and (v) medical benefit
continuation at the Executive’s and/or his dependent’s expense as provided by
law.  The Executive will not receive any additional payments other than those
set forth in this paragraph (whether a bonus of any kind, additional salary,
severance, or otherwise).  In addition, if the Executive’s employment is
terminated due to his death or Disability, then the Executive shall forfeit any
stock options that are not vested as of the effective date of termination;
provided, however, that the Executive (or his heirs or representatives) may,
within one (1) year after the effective date of termination, exercise any stock
options that were vested but unexercised as of the effective date of
termination.
 
d.           For purposes of this Agreement, “Cause” shall mean that the
Executive: (i) has committed an act constituting a misdemeanor involving moral
turpitude or a felony under the laws of the United States or any state or
political subdivision thereof; (ii) has committed an act constituting a breach
of fiduciary duty, gross negligence or willful misconduct; (iii) has engaged in
conduct that violated the Company’s then existing internal policies or
procedures and which is detrimental to the business, reputation, character or
standing of the Company or any of its affiliates; (iv) has committed an act of
fraud, self dealing, conflict of interest, dishonesty or misrepresentation; or
(v) after notice by the Company and a reasonable opportunity to cure, has
materially breached his obligations as set forth in this Agreement or has
materially failed to satisfactorily perform duties and responsibilities assigned
to him hereunder that are reasonably commensurate with the Executive’s position.
 
e.           For purposes of this Agreement, “Good Reason” shall mean that (i)
the Board has approved a material reduction or adverse change in the Executive’s
title, duties and responsibilities, without the Executive’s prior written
consent, which has continued for thirty (30) days following receipt of written
notice of such reduction or change from the Executive, (ii) the Company has
relocated its principal executive office to a location more than 75 miles from
Seattle, Washington, without the Executive’s prior written consent, (iii) the
Company’s stockholders have voted against one or more of the amendments to the
2005 Equity Plan necessary for the grant of the Options and the Board and the
Executive have been unable, after a period of 30 days of good faith discussions,
to agree upon an alternative compensation arrangement for the Executive, or (iv)
the Company has materially breached its obligations under this Agreement and has
failed to cure such breach within thirty (30) days after receipt from the
Executive of written notice of such breach (which written notice must
specifically describe the nature of the breach and must state that the Company’s
failure to cure such breach within such 30-day period shall constitute “Good
Reason” for termination for purposes of this Agreement).
 
f.           For purposes of this Agreement, “Disability” shall mean that the
Executive has been unable to perform the duties and responsibilities required of
him hereunder due to a physical and/or mental disability for a period of ninety
(90) consecutive days or one hundred eighty (180) days, whether or not
consecutive, during any twelve (12) month period.
 
 
8.
Confidential and Proprietary Information; Work Product; Warranty;

 
Non-Competition; Non-Solicitation.
 

 
a.           The Executive acknowledges and agrees that there are certain trade
secrets, confidential and proprietary information or non-public information
relating to the business of the Company and its affiliates or their respective
clients and customers, which information the Executive will learn during his
employment by the Company (collectively, “Confidential
Information”).  Confidential Information shall include, without limitation:  all
information or material, whether conveyed orally or in written or electronic
form, that has or could have commercial value in the business or prospective
business of the Company and its affiliates, including, without limitation,
certain methods of doing business, marketing documents and plans, trade secrets,
inventions, business plans, development work, billing methods, technology,
databases, software methods or algorithms, financial information, contracts,
customer lists, the details of the relationships of the Company and its
affiliates with their respective customers, suppliers, contractors, vendors, and
employees, including the internal “politics”/workings of any such organization,
knowledge of their strategic plans and the identities of contact persons within
the organization, business records and other proprietary, confidential or other
non-public information relating to their respective businesses, the proprietary,
confidential and non-public nature of which information the Company, and its
affiliates desire to maintain; provided, however, "Confidential Information"
does not include information which (i) the Executive can demonstrate was already
in his possession prior to disclosure by the Company and its affiliates,
provided that the source of such information was not known by the Executive to
be bound by a confidentiality agreement with or other contractual, legal or
fiduciary obligation of confidentiality with respect to such information or (ii)
is or becomes generally available to the public other than as a result of
disclosure by the Executive.  The Executive shall not, at any time during or
after his employment hereunder, use or disclose such Confidential Information,
except to authorized representatives of the Company or the customer or as
required in the performance of his duties and responsibilities hereunder.  The
Executive shall return all client, customer, vendor, and/or Company (or
affiliate) property, such as, without limitation, computers, software, cell
phones, handheld devices, credit cards, keys, security passes and documents (and
any copies including in machine or human-readable form), to the Company when his
employment terminates.
 
b.           Work Product.  The Executive agrees that all copyrights, patents,
trade secrets or other intellectual property rights associated with any ideas,
concepts, techniques, inventions, processes, or works of authorship developed or
created by him during his employment by the Company and for a period of six (6)
months thereafter, that (i) relate, whether directly or indirectly, to the
actual or anticipated business, research or development of the Company, its
subsidiaries or affiliates (ii) are suggested by or as a result of any work
performed by the Executive on behalf of the Company, its subsidiaries or
affiliates, shall, to the extent possible, be considered works made for hire
within the meaning of the Copyright Act (17 U.S.C. § 101 et. seq.)(the “Work
Product”).  All Work Product shall be and remain the property of the Company or
its affiliates.  To the extent that any such Work Product may not, under
applicable law, be considered works made for hire, the Executive hereby grants,
transfers, assigns, conveys and relinquishes, and agrees to grant, transfer,
assign, convey and relinquish from time to time, on an exclusive basis, all of
his right, title and interest in and to the Work Product to the Company in
perpetuity or for the longest period otherwise permitted by law.  Consistent
with his recognition of the Company’s absolute ownership of all Work Product,
the Executive agrees that he shall (i) not use any Work Product for the benefit
of any party other than the Company and (ii) perform such acts and execute such
documents and instruments as the Company may now or hereafter deem reasonably
necessary or desirable to evidence the transfer of absolute ownership of all
Work Product to the Company; provided, however, if following ten (10) days’
written notice from the Company, the Executive refuses, or is unable, due to
disability, incapacity, or death, to execute such documents relating to the Work
Product, he hereby appoints any of the Company’s officers as his
attorney-in-fact to execute such documents on his behalf.  This agency is
coupled with an interest and is irrevocable without the Company’s prior written
consent.
 
c.           Exception.  The preceding paragraph 8(b) does not apply to an
invention for which no equipment, supplies, facilities, or trade secret
information of the Company was used and which was developed entirely on the
Executive’s own time, unless (a) the invention relates (i) directly to the
business of the Company, or (ii) to the Company’s actual or demonstrably
anticipated research or development, or (b) the invention results from any work
performed by the Executive for the Company.
 
d.           Warranty.  The Executive represents and warrants to the Company
that (i) there are no claims that would adversely affect his ability to assign
all right, title and interest in and to the Work Product to the Company;
(ii) the Work Product does not violate any patent, copyright or other
proprietary right of any third party; (iii) the Executive has the legal right to
grant the Company the assignment of his interest in the Work Product as set
forth in this Agreement; and (iv) he has not brought and will not bring to his
employment hereunder, or use in connection with such employment, any trade
secret, confidential or proprietary information, or computer software, except
for software that he has a right to use for the purpose for which it shall be
used, in his employment hereunder.
 
e.           Non-Competition; Non-Solicitation.  The Executive agrees that in
consideration of, and to protect the Confidential Information obtained by the
Executive, during the course of the Executive’s employment with the Company and
for twelve (12) months following the termination of the Executive’s employment
with the Company, in the event that the Executive voluntarily resigns from his
employment without Good Reason or is terminated by the Company for Cause, the
Executive shall not directly or indirectly, whether as an employee, officer,
director, investor, consultant or otherwise, (i) engage in the business of, or
provide services to any person or entity engaged in the business of providing
international luxury cruises in the Caribbean, Europe, the Americas or the Greek
Islands, or any geographic market in which the Company offers such products or
services or has actual, documented plans to offer such services of which the
Executive is aware (the “Business”); (ii) solicit, directly, or indirectly, any
person or entity which is then or has been within the preceding twelve (12)
month period, a client or customer of the Company, to use any service or product
provided or offered by the Company from any entity other than the Company;
(iii) solicit for employment, engage and/or hire, whether directly or
indirectly, any individual who is then employed by the Company or engaged by the
Company as an independent contractor or consultant on behalf of any person or
entity other than the Company; (iv) encourage or induce, whether directly or
indirectly, any individual who is then employed by the Company or engaged by the
Company as an independent contractor or consultant to end his/her business
relationship with the Company; and/or (v) solicit, encourage, or persuade any
vendor or supplier of the Company to end its business relationship or reduce the
level of business with the Company.
 
f.           Injunctive Relief.  The Executive acknowledges that a breach or
threatened breach of any of the terms set forth in this Section 8 shall result
in an irreparable and continuing harm to the Company for which there shall be no
adequate remedy at law.  The Company shall, without posting a bond, be entitled
to obtain injunctive and other equitable relief in order to prevent a breach of
this Section 8 or to enforce its provisions, in addition to any other remedies
available to the Company.
 
g.           Essential and Independent Agreements.  It is understood by the
parties hereto that the Executive’s obligations and the restrictions and
remedies set forth in this Section 8 are essential elements of this Agreement
and that but for his agreement to comply with and/or agree to such obligations,
restrictions and remedies, the Company would not have entered into this
Agreement or employed (or continued to employ) him.  The Executive’s obligations
and the restrictions and remedies set forth in this Section 8 are independent
agreements and the existence of any claim or claims by him against the Company
under this Agreement or otherwise will not excuse his breach of any of his
obligations or affect the restrictions and remedies set forth under this Section
8.
 
h.           Survival of Terms; Representations.  The Executive’s obligations
under this Section 8 hereof shall remain in full force and effect
notwithstanding the termination of his employment or this Agreement.  The
Executive acknowledges that he is sophisticated in business, and that the
restrictions and remedies set forth in this Section 8 do not create an undue
hardship on him and will not prevent him from earning a livelihood.  He further
acknowledges that he has had a sufficient period of time within which to review
this Agreement, including this Section 8, with an attorney of his choice and he
has done so to the extent he desired.  The Executive and the Company agree that
the restrictions and remedies contained in this Section 8 are reasonable and
necessary to protect the Company’s legitimate business interests regardless of
the reason for or circumstances giving rise to such termination and that he and
the Company intend that such restrictions and remedies shall be enforceable to
the fullest extent permissible by law.  The Executive agrees that given the
scope of the Company's business, any further geographic limitation on such
remedies and restrictions would deny the Company the protection to which it is
entitled hereunder.  If it shall be found by a court of competent jurisdiction
that any such restriction or remedy is unenforceable but would be enforceable if
some part thereof were deleted or modified, then such restriction or remedy
shall apply with such modification as shall be necessary to make it enforceable
to the fullest extent permissible under law.
 
9.           Participation in Future Sales of Equity.  In the event the Company
offers to sell common stock or other equity securities for cash during the term
of the Executive’s employment, the Executive will be offered the opportunity to
purchase such securities to the same extent that the Company’s other senior
officers and directors are permitted to participate in such offering.
 
10.           Successors.  This Agreement and the Executive’s performance
hereunder are personal to the Executive and shall not be assignable by the
Executive.  The Company may assign this Agreement to any affiliate or to any
successor to all or substantially all of the business and/or assets of the
Company, whether directly or indirectly, by purchase, merger, consolidation,
acquisition of stock, or otherwise.  In the event of a sale of all or
substantially all the business and/or assets of the Company to a third party,
the Company shall cause such third party to assume the Company’s obligations
under this Agreement.  This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.
 
11.           Indemnification.  The Company and the Executive shall enter into
the Company’s standard indemnification agreement for senior officers and
directors, pursuant to which the Company shall agree to indemnify the Executive
as permitted by Delaware law.
 
12.           Miscellaneous.
 
a.           Waiver; Amendment.  The failure of a party to enforce any term,
provision, or condition of this Agreement at any time or times shall not be
deemed a waiver of that term, provision, or condition for the future, nor shall
any specific waiver of a term, provision, or condition at one time be deemed a
waiver of such term, provision, or condition for any future time or times.  This
Agreement may be amended or modified only by a writing signed by both parties
hereto.
 
b.           Tax Withholding.  The payments and benefits under this Agreement
may be compensation and as such may be included in either the Executive’s W-2
earnings statements or 1099 statements.  The Company may withhold from any
amounts payable under this Agreement such federal, state or local taxes as shall
be required to be withheld pursuant to any applicable law or regulation.
 
c.           Compliance with Section 409A.  It is the Company’s intention that
the benefits and rights to which the Executive could become entitled under this
Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).  For purposes of this Agreement (including Section 7
hereof), the Executive shall be considered to have a termination of employment
only if such termination is a separation from service within the meaning of
Section 409A of the Code, which shall occur if the Executive has ceased
performing services for the Company and its affiliates or if he continues
providing services as an independent contractor for the Company or its
affiliates and such continuing services are at a level of 20% or less than the
average level of services performed over the immediately preceding 36-month
period (or the full period of employment, if the Executive has been providing
services for less than 36 months) or as otherwise provided under Section 409A of
the Code.  For purposes hereof, an “affiliate” of the Company shall mean any
person with whom the Company would be treated as a single employer under Section
414(b) or 414(c) of the Code.  If the Executive is a “specified employee”
(within the meaning of Section 409A(a)(2)(B) of the Code), as determined under
the policy of the Company, or any successor thereto, for identifying such
specified employees, and one or more of the payments or benefits to be received
by the Executive pursuant to this Agreement would be considered deferred
compensation subject to Section 409A of the Code, then, except as may otherwise
be permitted under Section 409A of the Code, no such payment will be made or
benefit provided until six months after the Executive’s termination of
employment and any such payments or benefits to which the Executive would
otherwise be entitled during the first six months after the Executive’s
termination of employment will be accumulated and paid or provided on the first
day following the expiration of six months after such termination of employment.
 
d.           Section Captions.  Section and other captions contained in this
Agreement are for reference purposes only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.
 
e.           Severability.  Each provision of this Agreement is intended to be
severable.  If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity of the
remainder of this Agreement.
 
f.           Integrated Agreement.  This Agreement constitutes the entire
under-standing and agreement between the parties hereto with respect to the
subject matter hereof, and, effective on the Start Date, supersedes all prior
agreements, understandings, memoranda, term sheets, conversations and
negotiations.  There are no agreements, understandings, restrictions,
representations or warranties between the parties other than those set forth
herein or referenced herein.
 
g.           Interpretation; Counterparts.  No provision of this Agreement is to
be interpreted for or against any party because that party drafted such
provision.  For purposes of this Agreement: “herein, “hereby,” “hereinafter,”
“herewith,” “hereafter” and “hereinafter” refer to this Agreement in its
entirety, and not to any particular subsection or section.  This Agreement may
be executed in any number of counterparts, each of which shall be deemed an
original, and all of which shall constitute one and the same instrument.
 
h.           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered by hand
delivery, or by facsimile (with confirmation of transmission), or by overnight
courier, or by registered or certified mail, return receipt requested, postage
prepaid, in each case addressed as follows:
 


 
If to the Executive:
 
Hans Birkholz
       
Facsimile:
     
with a copy to:
 
If to the Company:
 
Ambassadors International, Inc.
2101 4th Avenue, Suite 210
Seattle, Washington 98121
Attention:  Chairman of the Board
Facsimile: 206-733-2940 
 
with copies to:
 
Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, New York 10038-4982
Attention:  Jeffrey Lowenthal, Esq.
Facsimile: 212-806-6006



or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notices and communications shall be effective
when actually received by addressee.
 
i.           No Limitations.  The Executive represents his employment by the
Company hereunder does not conflict with, or breach any confidentiality,
non-competition or other agreement, express or implied, to which he is a party
or to which he may be subject.
 
j.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Washington, without regard
to principles of conflict law, applicable to contracts made and to be performed
entirely within that state.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.
 
k.           Jurisdiction.  The parties hereby irrevocably consent to the
jurisdiction of the federal and state courts located in the State of Washington,
and by the execution and delivery of this Agreement, each of the parties hereto
accepts for itself the non-exclusive jurisdiction of the aforesaid courts and
irrevocably consents to the jurisdiction of such courts (and the appropriate
appellate courts) in any such proceedings, waives any objection to venue laid
therein.
 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first above written.
 


AMBASSADORS INTERNATIONAL, INC.
               
By:
/s/ Eugene I. Davis
 
/s/ Hans Birkholz
 
Name:  Eugene I. Davis
Title:    Chairman of the Board
 
Hans Birkholz




